Citation Nr: 0029690	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-13 886A	)	DATE
	)
	)


THE ISSUE

Whether an August 1998 Board of Veterans' Appeals (Board) 
decision denying basic eligibility for nonservice-connected 
death pension benefits should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel





INTRODUCTION

The moving party is the widow of the veteran who had 
recognized guerilla service from January 1945 to November 
1945, and Regular Philippine Army service from November 1945 
to June 1946.

This matter comes before the Board based on a CUE motion with 
respect to a Board decision of August 13, 1998, which denied 
basic eligibility for nonservice-connected death pension 
benefits.  At the time of the Board's denial of the moving 
party's motion for reconsideration in January 1999, the Board 
advised the moving party that it would also consider her 
motion as a request for revision of the Board's August 1998 
decision on the grounds of CUE.

Thereafter, in a letter dated in April 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
within 60 days of the date of the April 1999 letter that she 
wished for the Board to do so.  In this letter, the Board 
expressly advised the moving party that the regulations 
contained "very specific rules for what you must do to 
prevail," and warned her that once a motion for review on 
the basis of CUE was finally denied the Board would not 
consider another CUE motion on that decision.  The Board 
strongly urged the moving party to obtain a representative.

The record then reflects that the Board received a letter 
from the moving party in May 1999, in which the moving party 
acknowledged receipt of the Board's April 1999 letter 
regarding CUE review, and indicated that she wanted her 
previous motion for reconsideration considered as a request 
for revision of the Board's August 13, 1998 decision on the 
grounds of CUE.  Accordingly, as the moving party made 
specific reference to CUE in her communication to the Board 
after being advised that she must specifically advise the 
Board that she wished to proceed with a CUE review, the Board 
finds that she has authorized the Board to proceed with 
review of her motion for CUE.

The Board further observes that the moving party has recently 
obtained representation in this matter, and that her 
representative has submitted a November 2000 brief in support 
of the moving party's motion for CUE.  The Board also notes 
that additional evidence has been associated with the claims 
folder that was not of records at the time of the subject 
Board decision in August 1998.  38 C.F.R. § 20.1405(b) (2000) 
provides that no new evidence will be considered in 
connection with the disposition of a motion based on CUE.  
Consequently, the Board is precluded from considering any 
evidence submitted after the subject Board decision in 
reaching its decision as to the matter currently under 
review.


FINDING OF FACT

The August 1998 Board decision which denied basis eligibility 
for nonservice-connected death pension benefits, correctly 
applied existing statutes and/or regulations and was 
consistent with and supported by the evidence then of record.


CONCLUSION OF LAW

The August 1998 Board decision did not contain CUE.  
38 U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 2000); 
38 C.F.R. § 20.1403 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the VA adopt the Court's interpretation of the term 
"CUE."  Indeed, as was discussed in the notice of proposed 
rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation 
of claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. 
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides in Rule 
1404(a) (38 C.F.R. § 20.1404(a)) that:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refilling under this subpart.

In Rule 1404(b) (38 C.F.R. § 20.1404(b)), it is further 
stated that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

In the August 1998 decision, the Board found that the 
veteran's recognized service did not qualify for basic 
eligibility for nonservice-connected death pension purposes.  
38 U.S.C.A. § 107 (West 1991 & Supp. 1997); 38 C.F.R. § 3.8 
(1997).  The Board noted that it was bound by the Service 
Department's certification in determining whether a veteran 
had recognized service.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).  Without any qualifying service, the Board denied the 
claim based on a lack of legal merit or entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
Board further noted that, while the veteran had at some point 
claimed service in the 14th Infantry Regiment, and that he 
was therefore a member of the Armed Forces of the United 
States, a November 1953 communication from the Adjutant 
General, United States Army did not confirm this service, and 
the veteran's name was not among the names listed on a 
January 1954 official roster of those individuals who did 
acquire United States Army status while service with the 14th 
Infantry.

In a brief in support of the moving party's CUE motion, the 
moving party's representative generally supports the 
appellant in her contentions, asking that all possible 
consideration be given to her appeal under the laws and 
regulations administered by the VA.


II.  Analysis

The moving party was provided with CUE regulations in an 
April 1999 letter, which advised the moving party of the 
specific filing and pleading requirements governing motions 
for review on the basis of CUE.  The Board finds that the 
moving party's CUE motion of September 1998, her later 
correspondence, and the brief from her representative contain 
no more than general assertions of CUE with respect to the 
Board decision of August 1998.

To the extent that the moving party asserts that the Board 
did not fully consider the evidence that was of record at the 
time of the August 1998 Board decision, and therefore 
improperly weighed or evaluated the evidence at that time, 
disagreement as to how the facts were weighed or evaluated 
has been specifically precluded as a basis for CUE in Rule 
1403(d)(3).  

The moving party and her representative point to no specific 
evidence that undebatably demonstrated moving party's 
entitlement to basic eligibility for VA nonservice-connected 
death pension benefits.

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions which fail to comply with the requirements 
set forth in Rule 1404(b), shall be denied.  Rule 1404(b).  
Consequently, in view of the fact that the moving party has 
failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to deny the moving party's 
motion for CUE.


ORDER

The August 1998 Board decision did not contain CUE and the 
CUE motion is denied.



		
	Richard B. Frank
Veterans Law Judge
Board of Veterans' Appeals


 



